Citation Nr: 1740974	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches.

3.  Entitlement to an evaluation in excess of 30 percent for constipation with GERD.

4.  Entitlement to an initial evaluation in excess of 10 percent for right hip acetabular impingement syndrome, status post arthroscopic surgery, with sacroiliac dysfunction (hereinafter "right hip disability" other than limitation of extension).

5.  Entitlement to a compensable initial evaluation for right hip limitation of extension.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1994 to March 2008.  She served on active duty for training from June 1994 to October 1994, and on active duty from November 1996 to September 1997, October 1997 to September 1998, October 1998 to November 2004, and May 2007 to March 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

In June 2015, the Board remanded the Veteran's bilateral hearing loss claim for further development, and deferred decision on the GERD and constipation claims.  A more detailed procedural history if provided therein.  These matters are now returned to the Board for further review.

The June 2015 Board decision also remanded claims for service connection for a right shoulder disability and back disability.  Subsequently, a November 2016 rating decision granted the claims.  As the full benefit sought on appeal has been granted by the RO, there remains no issue for decision, and they are no longer on appeal.

As explained in detail in the remand section below, the Board has more properly characterized the GERD/constipation rating claim on appeal as involving two separate rating claims.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher ratings for the Veteran's GERD, constipation, and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability in either ear as defined by VA regulations is not shown.

2.  The Veteran's migraine headaches are shown to be productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's migraine headaches are currently assigned the maximum schedular rating, 50 percent, for the entire period on appeal.

4.  The Veteran's migraine headache symptomatology is reasonably contemplated by the schedular rating criteria.




CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hearing loss disability at any time during the period of the appeal.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an evaluation in excess of 50 percent for migraine headaches are not met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

With regard to the bilateral hearing loss claim, the Board finds that a June 2010 notice letter fully satisfied the notice requirements of the VCAA.  

Regarding the migraines rating claim, the Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not referenced outstanding records that she wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

Regarding the bilateral hearing loss claim, the Veteran was afforded a VA examination in August 2016.  The Board finds the August 2016 VA examination report to be adequate upon which to base a decision on the claim.  The examiner reviewed the claims file, interviewed the Veteran, examined her, and provided adequate rationale for his conclusions.

Regarding the migraines rating claim, the Veteran was afforded a January 2012 VA examination.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disability since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's migraine claim.  The examiner personally interviewed and examined the Veteran and provided the information necessary to evaluate her migraines under the applicable rating criteria.  As such, the Board finds the VA examination report is adequate upon which to base a decision.  

In June 2015, the Board remanded the claims so that the Veteran could be afforded a VA examination relating to her hearing loss claim, and so that the Veteran could be provided a statement of the case (SOC) relating to her migraine claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Subsequently, the Veteran was afforded the requested VA audiological examination in August 2016, which examiner answered all the questions posed by the Board, and the examiner provided an adequate rationale for the conclusions provided.  The Veteran was also provided with an August 2016 SOC for the migraine claim, which she appealed herein.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

A.  Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which period is one year in the case of sensorineural hearing loss and for arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also establish service connection for a "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.2013).

With specific regard to claims involving hearing loss, the Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran served in the Army National Guard from January 1994 to March 2008, with several periods of active service (see introduction).  She served as a personnel specialist and contends that she has bilateral hearing loss due to her active service.

As an initial matter, the Veteran's April 2006 report of medical history shows she checked the box denying any hearing loss.  See STRs, received January 2016 at p.119 of 119.  An April 2006 audiological examination shows pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
0
0
5
-10
LEFT
5
-5
-5
5
-5

Post-service, none of the Veteran's VA or private treatment records show any audiometric test results.

The Veteran was afforded a VA examination in August 2016, which shows pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
5
20
10

The speech recognition scores (using Maryland CNC) were 98 percent in the right ear, and 100 percent in the left ear.  The examiner acknowledged the Veteran's reports of training new recruits using "mock" weapons and that she currently had to ask relatives to repeat conversation.   

In light of the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a current right or left ear hearing loss disability for VA compensation purposes.  As shown above, none of the Veteran's right ear auditory thresholds are 40 decibels or greater at frequencies 500, 1000, 2000, 3000, or 4000, or 26 decibels or greater in three of these frequencies, and speech recognition was not less than 94 percent, such that the requirements of 38 C.F.R. § 3.385 are not met.  The Board notes that there are no other audiological records showing that any of the criteria for a current right or left ear hearing loss disability for VA purposes have been met.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current right or left ear hearing loss disability meeting the criteria set forth in 38 C.F.R. § 3.385, there may be no service connection for hearing loss in either ear.  See id.

The Board has considered all of the Veteran's lay statements, and the Board acknowledges that the Veteran is competent to report certain symptomatology, such as experiencing difficulty hearing.  The Veteran is not shown to be competent, however, to diagnose herself with a hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385, which must be based on audiological testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  There is not an approximate balance of positive and negative evidence; therefore, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).

B.  Migraine Headaches

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 
12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches are currently assigned a 50 percent disability rating under Diagnostic Code 8100, effective January 26, 2010.  The Veteran seeks a higher initial rating.  See Rating decision, March 2012; Notice of disagreement, May 2012.

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100, which provides a noncompensable rating for characteristic prostrating attacks averaging less than one in 2 months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

As shown above, the presently assigned 50 percent rating constitutes the maximum schedular rating available under Diagnostic Code 8100, migraines, and there is no other diagnostic code pertaining to migraine headaches.  Therefore, the Board will consider whether referral for extraschedular consideration is warranted.

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran reported a history, prior to being pregnant, of migraine headaches once every two weeks lasting two to three days, and that she typically goes to the emergency room for treatment.  She reported they usually start as a regular headache but escalate, with pain of 10/10, photophobia, sensitivity to sound, vision changes, nausea, and vomiting.  Since becoming pregnant, she reported taking Fiorinal and reglan at the onset of a headache (and Tylenol migraine priorto).  She reported that during a migraine, she lies down in a dark room.  She also reported experiencing tension headaches twice a week lasting for one day, eased with lying down and sleeping.  The examiner noted that the Veteran experiences characteristic prostrating attacks of migraine headache pain more than once per month.  Regarding the impact of her migraines on her ability to work, the examiner noted that she goes home sick from work with a migraine once every two months, and that she takes her medication and lies down in a dark room.

The Board has also reviewed all of the other evidence of record.  A January 2010 Tricare record shows the Veteran reported a dull headache for three weeks, not worse with light or noise, and not accompanied by nausea or vomiting, or any eye or vision symptoms.  Examination revealed sinus pain, ethmoid, bilaterally.  Sinusitis was diagnosed, and antibiotics were prescribed.  See Tricare records, received August 2010 at p.56 of 121.  An August 2011 mental health examination report shows the Veteran's reported she holds an administrative position for a civilian contractor at Fort Leavenworth.  A June 2013 VA record shows she reported experiencing headaches with light sensitivity 12 days per month.  See CAPRI (DC) at p.33 of 96.  A September 2015 VA treatment record shows the Veteran was establishing care at the CBOC and reported experiencing migraines daily.  She reported light sensitivity with migraines, and slight vision changes.  See CAPRI (LCM-VVA) at p.2.  A September 2015 neurology record notes that neurologic examination was normal, and there was no record of any prophylactic medication on file for her migraine headaches.  It was noted that she should use the medication with the best history of efficacy.  See id. at p.11.  A July 2016 VA treatment record shows she reported experiencing intermittent ice pick stabbing headaches in her frontal head area, and dizziness and loss of balance when walking.  See CAPRI (Spokane) at p.13.  An August 2016 VA treatment record shows she reported symptoms of vertigo and visual disturbance, which was noted as possibly being attributable to her migraines.  See CAPRI (Seattle) at p.1.  She reported doing office work at her August 2016 VA audiological examination.  

Ordinarily, the VA schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

"The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

"However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating."  Thun, supra.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria shows that the rating criteria reasonably contemplate the Veteran's disability level.  For instance, the Veteran reported to the VA examiner that she experiences migraines once every two weeks, requiring her to lie down, and that she goes home sick from work with a migraine around once every two months.  In June 2013, she reported headaches with light sensitivity, albeit not reported as "migraines," 12 days per month.  While the Board acknowledges that she reported "daily" migraines when she established care at the CBOC in September 2015, it was noted that no prophylactic medication was on file at that time.  Then, in July 2016, she reported only intermittent headaches.  The Board finds that these symptoms are squarely contemplated by the present 50 percent rating, which contemplates very frequent, completely prostrating and prolonged attacks.  Moreover, the need for breaks and missing occasional days of work per month with no reported accommodations or potential loss of job does not rise to the level of severe economic inadaptability.  As such, referral for extraschedular consideration is not warranted.  

Therefore, the Board concludes that entitlement to an evaluation in excess of 50 percent for migraine headaches is not warranted, including not on an extraschedular basis; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 50 percent for migraine headaches is denied.


REMAND

A.  GERD/Constipation

The Veteran's service-connected GERD is currently evaluated as 10 percent disability rating under Diagnostic Code (DC) 7346, and the Veteran's constipation (claimed as irritable bowel syndrome) is currently evaluated as 30 percent disability rating under Diagnostic Code 7399-7319.  As noted below, the combined evaluation is 30 percent as required by 38 C.F.R. § 4.114.  The Veteran seeks higher initial ratings.  See Rating decision (narrative), March 2012; Notice of disagreement, May 2012.

The Board acknowledges that these two separate service connection disorders on appeal were previously rated together by the RO based on the predominant disability picture.  See Rating decision codesheet, November 2016.  The Board notes, however, that the March 2012 rating decision that was appealed to the Board clearly awarded service connection for two separate disabilities - service connection for GERD (evaluated as10 percent disabling  citing the Diagnostic Code 7346 criteria), and service connection for constipation (claimed as irritable bowel syndrome) (evaluated as 30 percent disabling under Diagnostic Code 7399-7319.  However, a 30 percent rating was assigned for constipation with GERD because ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture."  See 38 C.F.R. § 4.114

Most recently, the June 2015 Board decision granted service connection for esophagitis, and deferred decision on the GERD/constipation rating claims pending the RO's assignment of a rating for the esophagitis, citing the fact that GERD and esophagitis could both involve ratings for diseases of the digestive system.  

Subsequently, an October 2015 rating decision assigned a noncompensable rating for the Veteran's esophagitis under Diagnostic Code 7203, esophagus, stricture.

Then, a November 2015 VA examination was performed, which examination addressed both the Veteran's service-connected GERD and esophagitis.  An August 2016 rating decision continued the noncompensable rating for her esophagitis.

An October 2015 rating decision granted service connection (pursuant to the Board decision) for esophagitis and assigning a noncompensable disability rating under Diagnostic Code 7203, esophagus, stricture.

Since the June 2015 Board remand, and since the November 2015 VA examination, no supplemental statement of the case has been issued relating to the Veteran's combined gastrointestinal rating claims on appeal herein.  

In light of all of the above, the Board finds this matter should be remanded so that a new SSOC should be issued addressing the appropriate rating or ratings for GERD, gastritis, and esophagitis on appeal.

B.  Right Hip

The Veteran's right hip disability (other than limitation of extension) is presently assigned a 10 percent rating under Diagnostic Code 5252, effective January 26, 2010.  Her right hip limitation of extension is presently assigned a noncompensable disability rating under Diagnostic Code 5251, effective January 26, 2010.  The Veteran seeks higher initial ratings.  See Rating decision, March 2012; Notice of disagreement, May 2012.

The most recent January 2012 VA examination report shows that the Veteran reported flare-ups of right hip pain once per week lasting for one to two days.  Unfortunately, the VA examiner did not adequately address the Veteran's functional loss during flare-ups, particularly in terms of whether there are any additional degrees of limitation of motion during flare-ups.  See Deluca v. Brown, 
8 Vet.App. 202, 206 (1995) (VA examination should "express an opinion on whether pain could significantly limit functional ability during flare-ups . . . these determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.").  Further, as required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  Therefore, regrettably, the Board finds this matter should be remanded to afford the Veteran a new VA examination to address the current severity of her right hip disabilities, to include compliance with the 38 C.F.R. § 4.59 requirements and discussion of any functional loss during flare-ups, including any additional loss of motion due to pain during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SSOC to address the appropriate rating for the three service connected gastrointestinal disorders (GERD, constipation, and esophagitis) based on the predominant disability picture.  

2.  Schedule a new VA examination to address the current severity of the Veteran's service-connected right hip disabilities.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's right hip disabilities on her activities of daily living and occupational functioning.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


